Citation Nr: 1735472	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUE
 
Entitlement to service connection for cervicitis, to include as secondary to Bartholin's gland adenocarcinoma, a urinary tract disorder, and/or herpes simplex.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from March 1978 to August 1982 and from March 1986 to June 1992.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In August 2013, the Board remanded the case for a hearing.  The Veteran testified before the undersigned at a January 2015 Travel Board hearing.  A transcript of the hearing is of record.  The case, in pertinent part, was again remanded in April 2016 for further development.  It has now returned for appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that the Veteran has cervicitis that is related to service, or that is due to or worsened by a service connected disorder.
 
 

CONCLUSION OF LAW
 
Cervicitis was not incurred or aggravated inservice, and it is not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Pursuant to the April 2016 remand, the Veteran was provided an additional VA examination in July 2016.  In July 2017, the Veteran argued that her examination was not adequate because it was unclear and inadequate for rating purposes.  On review, an examination was conducted by a VA physician who reviewed the claims folder and provided a medical opinion supported by sufficient rationale.  The Board, however, finds that the examination report substantially complied with the remand directives and is adequate.  The examination was "based upon consideration of the [V]eteran's prior medical history and examinations and also describes the disability...in sufficient detail so that the Board's evaluation of the claimed disability [can] be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To the extent that there was not perfect compliance, the Veteran has not been prejudiced.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board finds no basis for requesting another examination or opinion.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand not required when it would impose unnecessary burdens on the VA adjudication system with no benefit flowing to the Veteran).

The Veteran asserts that she has cervicitis secondary to Bartholin's gland adenocarcinoma, a urinary tract disorder, and/or herpes simplex.
 
During the January 2015 hearing, the Veteran testified that she experienced cervicitis as a residual from her service connected Bartholin's gland adenocarcinoma surgery.  She submitted that she was diagnosed with chronic cervicitis in May 2007 after she stopped taking antibiotics following the surgery.  She also asserts that her service connected residual urinary tract infections became recurrent after Bartholin's gland surgery, and/or her service connected herpes simplex contributed to cervicitis.  The Veteran stated that symptoms of cervicitis continued until she was given medication to eliminate her menses. 
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
 
The Veteran was diagnosed and treated for cervicitis in 1982, while in service.  Dr. W.P., a private physician, submitted a statement in May 1993 documenting that the Veteran's Papanicolau (Pap) smears were normal up to that date, following her in-service cryosurgery of the cervix.
 
The Veteran was afforded a VA examination in July 2008, which noted a prior history of chronic cervicitis per cervical biopsy in October 2006.  Physical examination in 2008 revealed no cervical abnormality.  

In April 2016, the Board found that the opinion offered by the 2008 examiner was too general and conclusory in finding that there was no nexus between chronic cervicitis diagnosis in October 2006 and her service-connected Bartholin's gland adenocarcinoma, and remanded the claim for further development. 
 
As such, the Veteran was afforded another examination in July 2016.  At that time, the Veteran denied any current symptoms attributable to cervicitis, or to any other gynecological disorder.  A review of her medical records revealed a history of cervicitis and cervical dysplasia between December 1981 and January 1982.  The examiner noted that the Veteran was treated in 1982 for the disorder, without residual functional impairment.  The appellant stated that she was also treated post military for cervicitis, and confirmed that all obtainable gynecological records related to her claim have been submitted.  The examiner found that the appellant's post military records reflect a history of cervicitis and atypical glandular cells of undetermined significance, which was diagnosed and treated in 2006.  The disorder was opined to have resolved without residual functional impairment.  While treatment records in June 2007 and June 2009 referred to the prior diagnoses of chronic cervicitis and an abnormal Pap smear, there is no evidence of the presence of cervicitis following the October to December 2006 treatment.
 
The VA examiner referenced that the last objective evidence of cervicitis was the histopathologic finding noted in 2006, prior to treatment, and that multiple Pap smears and gynecologic examinations have documented the absence of signs of cervicitis.
 
The examiner also addressed a December 2014 opinion submitted by Dr. D.B., which stated that the Veteran's prior surgery made her susceptible to regular infections and that prior to surgery she had normal defense mechanisms.  The VA examiner noted that this statement lacked rationale, in that the remainder of the consultant's report documented the Veteran's denial of vaginal discharge, abnormal bleeding, and pelvic pain.  She also explained that Bartholin gland surgery does not cause atrophy. 
 
The examiner ultimately found that the objective evidence was against the presence of  cervicitis at any time since 2006.  The Veteran submitted a claim for cervicitis in January 2008.  While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in a present disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where the evidence preponderates against finding a  current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
Accordingly, the Board finds that the preponderance of the evidence is against each of the elements necessary for service connection.  As such, the Board concludes that service connection for cervicitis, to include as secondary to Bartholin's gland adenocarcinoma, a urinary tract disorder, and/or herpes simplex is not warranted. 
 
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
 

ORDER
 
Entitlement to service connection for cervicitis, to include as secondary to Bartholin's gland adenocarcinoma, a urinary tract disorder, and/or herpes simplex is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


